        


exhibit101_image1.jpg [exhibit101_image1.jpg]
2020 Management Incentive Plan



Purpose
The purpose of the Endurance International Group Holdings, Inc. (together with
its subsidiaries, the “Company”) Management Incentive Plan (“MIP”) is to share
the success of the Company with our leaders and top performers. The MIP provides
a cash bonus opportunity to eligible employees and this document describes how
it works.
Eligibility and Other Terms
Your eligibility is determined by your role and level within the Company;
generally, full-time employees at the Director level (or equivalent) and above
are eligible. Eligible employees are notified in writing. Any employee eligible
to participate in any other discretionary non-equity incentive plan, including a
sales commission plan, is ineligible unless otherwise notified by the Company in
writing.
Payments under the MIP are determined based in part on your “eligible earnings”
and your “target bonus percentage”. For purposes of the MIP:
•
Your “eligible earnings” consist of regular earnings paid to you within each
quarter that you participate in the 2020 MIP, and exclude payments for overtime,
bonuses, the value of any equity awards, and other special or incentive payments
such as commissions.

•
Your “target bonus percentage” is your annual bonus target expressed as a
percentage of your eligible earnings. Target bonus percentages vary by
individual, function and organization level and are communicated in writing.
Please contact your manager or Human Resources if you have questions about your
target bonus percentage.

Payment and Payment Timing. To receive payment under the MIP, you must be
actively working for the Company and in good standing at the time payment is
made. Payments are made via payroll in the first quarter of 2021. All payments
and bonus pool funding are at the discretion of the Company’s Board of Directors
(the “Board”).
Are you a new hire? If you were hired on or before October 1, 2020, then your
participation effective date is your hire date. If you were hired after October
1, 2020, then your participation effective date will be January 1, 2021 and you
will not be eligible for a bonus under the 2020 MIP, unless you are otherwise
notified by the Company in writing.
Are you a current employee? If you’re a current employee newly added to the
program during the annual merit review cycle, your participation effective date
is April 1st. The same is true for current participants with a merit increase to
base salary or target bonus percentage during the annual merit review cycle,
unless you are otherwise notified by the Company in writing. Changes and
additions made outside of the annual merit review cycle are effective at the
start of the next quarter following the change or addition to the MIP. For
example, if you are promoted or added to the MIP in September, the effective
date would be October 1st.
Any payments under the MIP will be calculated on a pro-rated basis, based on the
timing of the adjustment to your base salary or target bonus percentage during
the year. Please see “Bonus Calculation Example” below for an illustration of
this calculation.
Bonus Pool Funding
Bonus pool funding is dependent on the Company’s achievement of the GAAP Revenue
and Adjusted EBITDA performance metric targets recommended by management and
approved by the Board or a committee of the Board. GAAP Revenue and Adjusted
EBITDA are as reported and defined in the Company’s public filings with the U.S.
Securities and Exchange Commission.
Each performance metric is weighted 50%. The Company’s percentage achievement of
the target for each of the GAAP Revenue and Adjusted EBITDA metrics will be
evaluated separately, weighted, and then added together, and the bonus pool will
be funded at the resulting combined percentage. The Company must achieve at
least 98.2% of


2020 MIP Page 1 | 1



--------------------------------------------------------------------------------

        


the GAAP Revenue target and 93.2% of the Adjusted EBITDA target before such
metric will contribute to the bonus pool funding. The MIP can pay out if the
minimum threshold of one metric is hit but not the other. Achievement of 100% of
the target for each metric will equate to 100% funding of the bonus pool. If the
Company exceeds one or both metric targets, the bonus pool may be funded at a
level up to 125%, depending upon the level of overachievement.
Linear interpolation is used to determine bonus pool funding between the stated
percentages. This means that if the Company achieves percentages of one or both
targets that fall between the percentages shown in the “Target Achievement %”
columns in the table below, then a formula will be used to determine the
corresponding bonus pool funding level, which will fall between the percentages
shown in the “Bonus Pool Funding” column.
Example: 99.6% of the GAAP Revenue target would result in 97.8% bonus pool
funding and 100.5% of the Adjusted EBITDA target would result in 100.7% bonus
pool funding. After weighting, the combined bonus pool funding percentage would
be 99.3%.
 
TARGET ACHIEVEMENT %
Bonus Pool
Funding % 

GAAP Revenue


Adjusted EBITDA


0%
< 98.2%
< 93.2%
90%
98.2%
93.2%
100%
100%
100%
110%
101.8%
106.8%
125%
≥ 103.7%
≥ 113.6%



Achievement of the performance metrics is based on 2020 performance results as
determined by the Company’s Finance group and approved by the Board or a
committee of the Board. The Board or a committee of the Board may make
adjustments to the achievement of performance metrics and/or bonus pool funding
levels under the MIP to address the impact of any mergers, acquisitions or other
unexpected activities, developments, trends or events. In addition, achievement
of the performance metrics may include or exclude the impact of any of the
following events that occur during the performance year: any reorganization or
restructuring transactions; extraordinary nonrecurring items; and significant
acquisitions or divestitures.
Bonus Calculation Example
Your target bonus is the product of eligible earnings * target bonus percentage
* bonus pool funding percentage. Your target bonus may also be adjusted based on
individual performance to obtain the final bonus payment.
Below is an example target bonus calculation for an employee whose base salary
is $100,000 at the beginning of 2020 and who receives a base salary increase of
3% and a target bonus percentage increase from 10% to 15% effective April 1 as
part of the annual merit review cycle. This example assumes 99.3% bonus pool
funding.


2020 MIP Page 2 | 2



--------------------------------------------------------------------------------

        


 
Eligible Earnings
Target Bonus Percentage
Target Amount
Earnings at old rate
January 1 – March 31
$23,076.90
10%
$2,307.69
Earnings at new rate
April 1 – December 31
$79,230.80
15%
$11,884.62
Total:
$102,307.70
 
$14,192.31
 
 
 
 
 
Unweighted
weighted
 
GAAP Revenue
Bonus Pool Funding%:
97.8%
48.9%
 
Adjusted EBITDA
Bonus Pool Funding%:
100.7%
50.4%
 
Bonus Pool Funding Percentage:
99.3%
 
 
 
 
 
2020 Target Bonus:
$14,092.96
 





2020 MIP Page 3 | 3

